Citation Nr: 0620389	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-02 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1959 to July 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued a noncompensable 
rating for a bilateral hearing loss.    


FINDING OF FACT

The veteran's bilateral audiometric test results correspond 
to numeric designations no worse than Level IV in the right 
ear and Level II in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a June 2001 letter satisfied notice 
requirements for elements (2) and (3) above, but failed to 
notify the appellant of the evidence required to substantiate 
his claim for an increased rating, and it is unclear from the 
record whether the appellant was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his claim 
prior the initial RO decision.  See 38 C.F.R. 
§ 3.159(b)(1).  In terms of the first element, a May 2003 
letter informed the veteran that he needed to provide medical 
evidence showing that his hearing loss had increased in 
severity, and a July 2004 letter informed him that, to 
establish an increased evaluation for a  service connected 
disability, the evidence must show that the service connected 
condition has gotten worse.  The appellant was not prejudiced 
by not receiving this notification prior to the initial AOJ 
decision, as he had over a year to respond prior to the 
certification of his appeal to the Board.  Regarding the 
fourth element, as a practical matter the Board finds that he 
has been notified of the need to provide any evidence he has 
in his possession, for the following reasons.  The June 2001 
letter informed the appellant that it was his responsibility 
to make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  A 
January 2005 letter asked the veteran to submit any evidence 
in his possession that pertained to his claim.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating is 
granted on appeal.  However, in light of the Board's 
determination that the criteria for a higher disability 
rating for the veteran's service-connected disability has not 
been met, no effective date or higher rating will be 
assigned, so there can be no possibility of any prejudice to 
the claimant under the holding in Dingess/Hartman.  The 
appellant has not alleged any prejudice with respect to the 
timing of the notification, nor has any been shown.
 
Service medical records, VA and non-VA medical records and 
examination reports, and lay statements have been associated 
with the record.  VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran contends that his hearing loss warrants a 
compensable rating.  His service-connected bilateral hearing 
loss is currently evaluated at a noncompensable disability 
rating, under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  
A rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 
4.85(2005).  These averages are entered into a table of the 
Rating Schedule to determine the auditory acuity level of 
each ear, and these auditory acuity levels are entered into 
another table of the Rating Schedule to determine the 
percentage disability rating.  Id.

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86 (2005), 
but none of the veteran's test results meets the criteria for 
application of this alternative method.

A May 1992 rating decision granted service connection for the 
veteran's bilateral hearing loss and assigned a non-
compensable disability rating.  In accordance with the 
results of a February 2002 VA audiometric examination, VA 
confirmed and continued the noncompensable rating in March 
2002.  A December 2004 audiological examination report showed 
similar results, reflecting that the veteran currently has 
mild to profound sensorineural hearing loss at 500-4000 Hertz 
in his right ear and mild to severe sensorineural hearing 
loss at 500-4000 Hertz in his left ear.   

Results of the December 2004 audiological examination show 
that pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
95
100
LEFT
25
40
45
80
80

The average was 70 in the right ear and 61 in the left ear.  
Speech recognition ability was 76 percent in the right ear 
and 92 percent in the left ear.  These results warrant 
findings of hearing acuity of Level IV in the right ear and 
Level II in the left ear under Table VI, commensurate with a 
noncompensable rating under Table VII of 38 C.F.R. § 4.85.  
The results of the veteran's hearing tests in the record do 
not meet the criteria for a compensable evaluation.  The 
Board notes that the record contains audiological tests 
performed in December 2001, January 2002 and February 2002, 
subsequent to the prior rating decision, but none of the 
results of these tests would warrant a compensable rating for 
the veteran. 

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's hearing loss has resulted in 
frequent hospitalizations or caused marked interference in 
his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. 
§ 3.321(b)(1) (2005).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims, the "benefit-of-the-doubt" rule is not applicable, 
and the Board must deny the claim.  See 38 U.S.C.A. § 
5107(b).




ORDER

An initial compensable rating for bilateral hearing loss is 
denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


